Pursuant to Ind.Appellate Rule 65(D),                                       Oct 31 2013, 5:29 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

TIMOTHY J. O’CONNOR                                GREGORY F. ZOELLER
O’Connor & Auersch                                 Attorney General of Indiana
Indianapolis, Indiana
                                                   KATHERINE MODESITT COOPER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

GERALD M. JOYCE,                                   )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A02-1302-CR-120
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                        APPEAL FROM MARION SUPERIOR COURT
                          The Honorable Robert R. Altice, Jr., Judge
                             Cause No. 49G02-1108-FC-60850


                                        October 31, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Gerald M. Joyce appeals his convictions of Class C felony burglary1 and Class D

felony theft,2 alleging the evidence was insufficient to prove he was the person who

committed the crime. We affirm.

                             FACTS AND PROCEDURAL HISTORY

          Between 5:00 p.m. on May 20, 2011, and 6:00 a.m. on May 21, 2011, someone broke

into a large commercial building on Main Street in Speedway and removed much of the

copper wiring from the building. The owner estimated the missing wire would have weighed

between 600 and 700 pounds. Several car radios and a set of small torches were also taken.

          A contractor who worked in the building every day noticed that red bolt cutters had

been moved from the location where he had hung them on the wall before leaving work on

May 20. A latent fingerprint on the bolt cutters matched Joyce’s, and police learned that, just

after 8:00 a.m. on May 21, 2011, Joyce sold 669 pounds of copper wiring to Circle City

Metal Recycling, which is located approximately five miles from the burglarized commercial

building.

          The State initially charged Joyce with burglary and theft, and then added an habitual

offender allegation. A jury found Joyce guilty of burglary and theft, and Joyce admitted

being an habitual offender. The court ordered an aggregate ten-year sentence.

                                DISCUSSION AND DECISION

          Joyce alleges the State presented insufficient evidence he committed the burglary and


1
    Ind. Code § 35-43-2-1.
2
    Ind. Code § 35-43-4-2.

                                                2
theft at issue.

       When reviewing the sufficiency of the evidence to support a conviction, we
       must consider only the probative evidence and reasonable inferences
       supporting the conviction. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007).
       We do not assess witness credibility or reweigh the evidence. Id. We consider
       conflicting evidence most favorably to the trial court’s ruling. Id. We affirm
       the conviction unless “no reasonable fact-finder could find the elements of the
       crime proven beyond a reasonable doubt.” Id. (quoting Jenkins v. State, 726
       N.E.2d 268, 270 (Ind. 2000)). It is not necessary that the evidence overcome
       every reasonable hypothesis of innocence. Id. at 147. The evidence is
       sufficient if an inference may reasonably be drawn from it to support the
       conviction. Id.
              Identification testimony need not necessarily be unequivocal to sustain a
       conviction. Heeter v. State, 661 N.E.2d 612, 616 (Ind. Ct. App. 1996).
       Elements of offenses and identity may be established entirely by circumstantial
       evidence and the logical inferences drawn therefrom. Bustamante v. State, 557
       N.E.2d 1313, 1317 (Ind. 1990). As with other sufficiency matters, we will not
       weigh the evidence or resolve questions of credibility when determining
       whether the identification evidence is sufficient to sustain a conviction. Id.
       Rather, we examine the evidence and the reasonable inferences therefrom that
       support the conviction. Id.

Holloway v. State, 983 N.E.2d 1175, 1177-78 (Ind. Ct. App. 2013).

       The State presented evidence that Joyce’s fingerprint matched a fingerprint found on a

pair of bolt cutters that were inside the burglarized building. Those bolt cutters belonged to

the business that owned the building and, after the burglary, were in a different location than

where they had been placed the night before the burglary. An employee of the business, who

had been using the bolt cutters every day for two months, testified that no one else had used

them during that time and that he did not know Joyce or give him permission to use the bolt

cutters. That evidence permits a reasonable inference that Joyce was in the building and

handled the bolt cutters on the night in question.


                                              3
       In addition, the owner of the building estimated that six or seven hundred pounds of

copper wiring had been removed from the building during the theft, and the records from a

metal salvage business indicated Joyce had sold 669 pounds of wiring to the salvage

company hours after the burglary. Joyce’s possession of the stolen property so soon after it

was stolen and Joyce’s fingerprint on a tool inside the crime scene together provided

sufficient evidence Joyce committed the burglary and theft in question. See id. at 1179

(affirming conviction of burglary and theft based on circumstantial evidence). Joyce’s

arguments to the contrary are invitations for us to reweigh the evidence, which we cannot do.

See Drane, 867 N.E.2d at 146 (appellate court cannot reweigh evidence or judge credibility

of witnesses). Accordingly, we affirm.

       Affirmed.

BAILEY, J., and BRADFORD, J., concur.




                                             4